FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                   May 20, 2011
                                 TENTH CIRCUIT                 Elisabeth A. Shumaker
                                                                   Clerk of Court

 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
 v.
                                                        No. 11-7018
                                            (D.C. Nos. 6:10-CV-00374-JHP and
 JANICE LYNN RATLIFF,
                                                  6:08-CR-00035-JHP-1)
                                                        (E.D. Okla.)
          Defendant-Appellant.



            ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before LUCERO, EBEL, and GORSUCH, Circuit Judges.


      Janice Ratliff pleaded guilty to bank fraud, 18 U.S.C. § 1344, and was

sentenced to sixty months in prison. Ms. Ratliff first sought to challenge her

sentence on direct appeal but lost. See United States v. Ratliff, 376 F. App’x 830

(10th Cir. 2010) (per curiam). Then she filed a motion under 28 U.S.C. § 2255

alleging that her sentence should be vacated because it was the product of

constitutionally deficient work by her lawyer. Ultimately, however, the district

court concluded that Ms. Ratliff’s ineffective assistance claims lacked merit. Ms.

Ratliff now seeks from us a certificate of appealability (“COA”) to challenge the


      *
        This order is not binding precedent except under the doctrines of law of
the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
district court’s disposition. She argues that, but for counsel’s allegedly deficient

conduct, she would have received a downward adjustment to her sentence.

      We may issue a COA only if the petitioner makes a “substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Under this standard,

an applicant must show “that reasonable jurists could debate whether (or, for that

matter, agree that) the petition should have been resolved in a different manner or

that the issues presented were adequate to deserve encouragement to proceed

further.” United States v. Taylor, 454 F.3d 1075, 1078 (10th Cir. 2006) (citation

omitted). Because Ms. Ratliff proceeds in this court pro se, we review her

pleadings with special solicitude.

      We do not, however, believe a COA is warranted in this case. In a lengthy

opinion the district court applied Strickland v. Washington, 466 U.S. 668 (1984),

to Ms. Ratliff’s claims and concluded, among other things, that she had failed to

show either deficient performance by her attorney or prejudice resulting from her

attorney’s performance. It is this court’s view that no reasonable jurist could

doubt the correctness of the district court’s analysis of and rulings on those

issues. The application for a COA is denied and this appeal is dismissed.


                                       ENTERED FOR THE COURT



                                       Neil M. Gorsuch
                                       Circuit Judge

                                         -2-